Citation Nr: 1423220	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for polyarthralgia.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) confirming and continuing a 0 percent (noncompensable) rating for the Veteran's polyarthralgia, which, when it was first service connected, was characterized instead as polyarthritis.

In October 2011, the Board remanded the claim for further development, which included obtaining additional medical evidence such as treatment records and records from the Social Security Administration (SSA), also supplemental comment to a June 2007 VA medical opinion.  

The Board remanded the claim again in February 2013 to provide the Veteran an opportunity to testify in support of his claim at a hearing before the Board, as he had requested on an October 2012 VA Form 9.  However, he canceled the first scheduled hearing due to health issues and did not appear for the rescheduled hearing.  He has not provided good-cause explanation for his absence at the rescheduled hearing or requested to again reschedule the hearing.  Accordingly, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since the claim requires still further development before being decided on appeal, however, the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

While the Board sincerely regrets the additional delay that will result from again remanding this claim, there simply has not been substantial compliance with the prior remand directives, so the record as it stands is insufficient to make an informed decision on this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, even further development is required before the claim is ready for appellate review.

This case presents the complex issue as to which, if any, of the Veteran's current signs and symptoms - tentatively attributed to Still's disease, but also at one point to systemic lupus erythematosus - are manifestations of his service-connected polyarthralgia.  Resolution of this issue in turn depends on whether any of the current manifestations, which had their onset around late 2003 or early 2004, are related to the manifestations of fever and joint pain the Veteran had in service decades earlier.  The initial diagnosis of these symptoms as rheumatoid arthritis was revised to "polyarthritis, etiology unknown" during his service, for which service connection was granted in an August 1971 rating decision.  This disability was last evaluated in a June 1977 rating decision, and the noncompensable rating was continued at that time based on an April 1977 VA examination report that was unremarkable for any abnormal clinical findings.  The Veteran's current symptoms are not diagnosed as rheumatoid arthritis - and no post-service diagnosis of rheumatoid arthritis is of record - but doctors seem to agree they might represent some kind of autoimmune disorder. 

Another VA medical opinion therefore is needed to assist in deciding this claim.  In a June 2007 VA examination report, the examiner opined that, because there was no "compelling evidence" of rheumatoid arthritis or lupus, it was less likely than not that the Veteran's current signs and symptoms represented a continuation or relapse of his "previous service connected [sic] rheumatic disorder."  However, the examiner did not explain why the Veteran's current symptoms were unrelated to the symptoms he had in service merely because the diagnosis of rheumatoid arthritis did not account for them.  As already alluded to, this diagnosis was in fact revised during his service to "polyarthritis" of unknown origin, and service connection was essentially granted for any chronic residuals, whatever the diagnosis then or now.  Thus, this opinion is insufficient for making an informed decision on the appropriate rating for this service-connected disability as it seems, at least in its stated rationale, to conflate the issue of the appropriate diagnosis with the issue of a possible etiological relationship to service irrespective of the exact diagnosis.  In this regard, the examiner did not explain why the lack of a diagnosis of rheumatoid arthritis or lupus precluded or weighed against a relationship to service, and it certainly seems possible that the Veteran's current symptoms and abnormal laboratory findings are related to his symptoms and abnormal laboratory findings in service, even if rheumatoid arthritis or lupus does not explain them.

Significantly, since the Board's prior October 2011 remand, an additional VA medical opinion was provided in which the physician concluded that it was not possible to state without resorting to mere speculation whether the Veteran's current symptoms are a continuation or relapse of the symptoms he had in service.  The rationale for this conclusion was that it was "not possible to definitively link the current symptoms with the initial illness [in service] since neither has a definitive diagnosis listed in the available records."  This physician further stated that "it is certainly possible that they are related since the presentation is similar."

Under VA law, a "definitive" link between the Veteran's current symptoms and the symptoms he had in service is not required.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  All instead that is required is a reasonable doubt as to whether such a relationship exists, meaning an "approximate balance of positive and negative evidence which does not satisfactorily prove or disprove" the relationship.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the physician's stated inability to render an opinion without resorting to mere speculation seems to rely on a more rigorous evidentiary standard, as indicated by the phrase "not possible to definitively link [etc.]," it is unclear whether the physician would have rendered a favorable opinion if the correct standard (i.e., "at least as likely as not") had been used or considered.  Moreover, the rationale is deficient for the same reason as the earlier June 2007 opinion, as the examiner seemed to rely on the absence of a "definitive rheumatologic diagnosis" without explaining whether the Veteran's current symptoms may be related to his symptoms in service even if the exact diagnosis then or now cannot be pinpointed.  The physician also noted that private treatment records tentatively diagnosing lupus were unavailable at the time, which might have informed the opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  These records since have been obtained, so may be considered and may provide necessary additional information.  

Accordingly, still additional comment is needed in order to make an informed decision on this claim.  See 38 C.F.R. § 4.2 (2013); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Barr v Nicholson, 21 Vet. App. 303, 311 (2007) (When the Board endeavors to provide a VA compensation examination for a medical opinion, even when not statutorily obligated to, it must ensure the examination and opinion are adequate, else, notify the claimant why one cannot or will not be provided).

The Board also finds that a July 2012 opinion does not substantially comply with the Board's October 2011 remand directives.  The Board had instructed that an opinion be obtained as to whether the Veteran's osteoarthritis was a manifestation of his service-connected polyarthralgia (formerly polyarthritis).  The opinion states that his osteoarthritis of the knee, wrist, and hand is not related to his diagnosis of Still's disease, but does not address whether the osteoarthritis may be directly related to his joint pain in service, which involved his knee, wrist, and hand at the time, as well as other joints, and for which service connection has been established, even if not related to his currently-diagnosed Still's disease.  While the physician attributed the osteoarthritis in part to aging, it was also attributed to "wear and tear."  Thus, clarification of this opinion is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  The examiner also did not opine on whether the Still's disease, itself, may be related to the Veteran's symptoms in service.

Finally, the July 2012 VA opinion cites to VA treatment records dated from 2007 to 2012.  However, no VA treatment records have been associated with the file since May 2007.  This opportunity therefore should be taken to obtain all outstanding VA treatment records dating from May 2007 forward and associate them with the claims file for the Board's consideration. 

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dating from May 2007 forward and associate them with the claims file (preferably the Virtual File) for the Board's consideration.

2.  Also obtain a supplemental opinion from the physician who rendered the October 2011 and July 2012 opinions.  If, for whatever reason, that physician is unavailable, the opinion may be provided by someone else having the necessary medical qualification and expertise.  The entire claims file, including a copy of this REMAND, must be made available to the commenting physician, whoever is designated.  The examiner must note that the evidence in the claims file has been reviewed.  

After reviewing the file, the physician must render the following opinions, supported by complete explanations: 
A. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's current signs and symptoms attributed to an autoimmune or inflammatory disorder (currently diagnosed as Still's disease) are related to the seemingly similar signs and symptoms (including fever and joint pain) for which the Veteran was hospitalized during service.  Even if the diagnosis of his symptoms in service, or his current signs and symptoms, cannot be definitively determined, the examiner must still address the likelihood that the manifestations in service were early signs of an autoimmune or inflammatory disorder related to the current problems.  The examiner must also take into consideration the Veteran's reports of ongoing joint pain, and occasional recurrent swelling of the hands and feet that subsided with warm weather in the first few years after service (as documented in the June 1971 and April 1977 VA examination reports), and his statement during his April 1977 VA examination that he believed he sometimes ran a low-grade fever.
To reiterate, a "definitive" opinion is not required.  All that is required is a finding that the Veteran's current signs and symptoms (whatever the diagnosis) are "as likely as not" (i.e., to a 50-50 degree of probability) related to the symptoms he had in service.  The symptoms in service were pronounced (he was hospitalized for over two months with fever and joint pain, and at one point could not arise from bed due to back pain, and could not open his mouth due to severe arthritis in the temporo-mandibular joints, requiring that he be fed liquids through a straw), seemingly unusual, and seemingly similar to his current symptoms as noted in the October 2011 VA opinion.  They were accompanied by abnormal laboratory findings at the time suggestive of rheumatoid arthritis, and recent treatment records also document abnormal laboratory findings (elevated anti-DNA / P-ANCA) indicative of an autoimmune disorder.  Although the current abnormal laboratory findings may not yield a diagnosis of rheumatoid arthritis and remain equivocal, the physician should nevertheless consider whether the Still's disease or autoimmune/inflammatory disorder may be related to the symptoms and/or abnormal laboratory findings in service. 
B. The physician must also address the likelihood (very likely, as likely as not, or unlikely) that the Veteran's currently diagnosed osteoarthritis (including of the knee, wrist, hand, and back) is related to his joint pain in service (including of the knees, back, ankles, wrists, and fingers).  The physician should again take into account the Veteran's reports of continued intermittent joint pain and swelling after service (including in the shoulder, hands, and feet) documented in the June 1971 and April 1977 VA examination reports).

3.  Then readjudicate this claim in light of this and all other additional evidence.  If greater compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

